Citation Nr: 0522180	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  99-11 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Entitlement to service connection for chronic pneumonia 
or residuals of pneumonia.

2.  Entitlement to service connection for chronic bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1969 to November 1970.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from a January 1999 
rating decision by the Oakland Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In November 2002, the 
Board arranged for development under then-existing authority.  
In September 2003, the claims were remanded for the 
development to be completed at the RO level.  

As explained below, because of the veteran's request for a 
Board hearing to be held at the RO before a Veterans Law 
Judge (i.e., Travel Board hearing), this appeal must be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

On his May 1999 Form 9, the veteran indicated that he desired 
a Travel Board hearing.  In August 2002, correspondence 
notifying him of the scheduled hearing was returned to VA as 
"not deliverable".  In a brief dated in August 2005, the 
veteran's representative called attention to the fact that 
the RO made only one attempt to afford the veteran a hearing 
as requested and indicated that a Travel Board hearing was 
still desired.  As subsequent VA correspondence has been 
deliverable to valid address, the Board finds that the good 
cause has been shown to reschedule the veteran's Travel Board 
hearing.  

Given the expressed intent of the veteran, and since Travel 
Board hearings are scheduled by the RO, this case must be 
returned to the RO to arrange for such a hearing.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2004).   




Accordingly, the case is remanded to the RO for the following 
action:

The RO should schedule the veteran for a 
Travel Board hearing before a Veterans 
Law Judge at the RO.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


